Earle Jensen

1450 South Emery Street

Salt Lake City,Utah 84104-2107

Ejutah@msn.com                                                                          ........ ~r•••n,••••..,..."•·•••-•d•
                                                                                                            ±- t-·, :.J
                                                                                                            'l·-   :~\ ;\

801-403-8706



                             IN THE UNITED STATES DISTRICT COURT

                       IN AND FOR THE DISTRICT OF UTAH,CENTRAL DIVISION




EARLE JENSEN,                                                     REQUEST FOR

                          PLAINTIFF,                               HEARING

V.
BUREAU OF CRIMINAL                                        CASE NO. 2:19-CV·00168-DBP

IDENTIFICATION, MARCUS

YOCKEY, AND BARRY LAWRENCE,                               MAGISTRATE JUDGE DUSTIN B.

                           DEFENDANTS,                             PEAD



With the information that defendant sent, I request a hearing to this case. Also, like an answer
to my question as to Why awas I charge twice for 3 separate criminal charges? and recieve
"Just Compensation"--- allocated as such B.C.I. 14 counts, asst atty gen Marcus Yockey 9
counts, and judge Barry Lawrence 4 counts for a total of 27 counts multiplied by my yearly
salary of 130,000.00 added court fees and other fees(27 times 130,000.00 plus 190,000.00
equals 3,700,000.00)




                                                1
                       ~·




I certify that on March,)(, 2019 I mailed by USPS certified copy,Response to motion to dismiss
and memoandum in support '. I also certify that a true and correct copy of the foregoing was
placed in the usps mailing postage paidto the following:

bureau of criminal identification

4501 south 2700 west 2nd floor

salt lake city,Utah 84129
                                                                    ~Lee/iron
                                                                  C~      ,J   r-·f-
Judge Barry Lawrence

450 s. state street

salt lake city,Utah 84111




asst atty gen Marcus Yockey

4501 south 2700 west

salt lake city, Ut 84129




asst atty gen Kyle J. Keiser

160 east 300 south 6th floor

salt lake city, Utah 84114-0856




                                                 EARLE J ~l.AINTIFF




                                                2
